PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/229,186
Filing Date: 21 Dec 2018
Appellant(s): LIN et al.



__________________
 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 31, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC §103
2.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.    Claims 1-3, 5-7,21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 20130062755 A1; Ku) in view of Lin et al. (US 20150348936 A1; Lin).
Regarding claim 1, Ku discloses a semiconductor device comprising: a silicon substrate (Fig 5, 10/14; ¶13-14) comprising a first side and a second side, the second side comprising an active area (Fig. 5, not shown; ¶13); and a metal stack comprising (Fig. 5, 16/22/24/26; ¶15-19): a back metallization (Fig. 5, 16 AlCu; ¶15) on the first side of the substrate; an electroplated metal layer (Fig. 5, 22 NiAu; ¶17) on the back metallization; and an evaporated gold metal layer (Fig. 5, 24 & 26 Cu,Cr, & Au; ¶64) on the electroplated metal layer.
Lin discloses a MOSFET semiconductor device where metal a conductive layer may be formed by art recognized techniques, such as evaporation... (¶64)
A method (electroplating/evaporating) of enhancing a particular class of devices (products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill 
Regarding claim 2, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the active area comprises one of an insulated-gate bipolar transistor (IGBT), fast recovery diode (FRD), or metal oxide semiconductor field-effect transistor (MOSFET). (¶13Ku)
Regarding claim 3, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the stack comprises aluminum/copper, nickel/gold, and one of gold or gold/chromium. (Fig. 5, 16/22/24/26; ¶15-19 Ku)
It is unclear if aluminum/copper, nickel/gold, and gold/chromium are alloys or one element layer over another. For examination purposes each will be interpreted as a layer comprising aluminum/copper, nickel/gold, and gold/chromium
Regarding claim 5, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the back metallization comprises aluminum/copper. (Fig. 5, 16 AlCu; ¶15 Ku)
It is unclear if aluminum/copper is an alloy or one element layer over another. For examination purposes aluminum/copper will be interpreted as a layer comprising aluminum/copper.
Regarding claim 6, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the electroplated metal layer comprises nickel/gold. (Fig. 5, 22 NiAu; ¶17 Ku)
It is unclear if nickel/gold is an alloy or one element layer over another. For examination purposes nickel/gold will be interpreted as a layer comprising nickel/gold.
Regarding claim 7, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the evaporated metal layer comprises gold. (Fig. 5, 24 & 26 Cu, Cr, & Au; ¶64 Ku)
Regarding claim 21, Ku discloses a semiconductor device comprising: a silicon substrate (Fig 5, 10/14;¶ 13-14) comprising a first side and a second side, the second side comprising an active area (Fig. 5, not shown; ¶13); and a back metallization (Fig. 5, 16 AlCu; ¶15) on the first side of the substrate; an electroplated nickel gold (NiAu) (Fig. 5, 22 NiAu; ¶17) plating on the back metallization; and an evaporated gold metal layer (Fig. 5, 24 & 26 Cu, Cr, &Au; ¶64) on the electroplated metal layer.
It is unclear if nickel gold (NiAu) is an alloy or one element layer over another.

Lin discloses a MOSFET semiconductor device where metal a conductive layer may be formed by art recognized techniques, such as evaporation... (¶64)
A method (electroplating/evaporating) of enhancing a particular class of devices (products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art, before the effective filing date of the invention, would have been capable of applying the known methods of enhancement (electroplating/evaporating) to a "base" device (product) in the prior art and the results, conductive metal layers, would have been predictable to one of ordinary skill in the art.
Regarding claim 22, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the evaporated gold metal layer further comprises copper. (Fig. 5, 24 & 26 Cu, Cr, &Au; ¶64 Ku)
Regarding claim 23, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the evaporated gold metal layer further comprises chromium. (Fig. 5, 24 & 26 Cu, Cr, & Au; ¶64 Ku)
Regarding claim 24, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the back metallization comprises aluminum/copper. (Fig. 5, 16 AlCu; ¶15 Ku)
It is unclear if aluminum/copper is an alloy or one element layer over another. For examination purposes aluminum/copper will be interpreted as a layer comprising aluminum/copper.
Regarding claim 25, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the active area comprises an insulated-gate bipolar transistor (IGBT) and a fast recovery diode (FRD). (¶13 High Voltage Transistor is an IGBT Ku)
4. Claim 4, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 20130062755 A1; Ku) in view of Lin et al. (US 20150348936 A1; Lin), and further in view of Iwamuro (US 20100224886 Al; Iwamuro).
Regarding claim 4, Ku in view of Lin discloses the semiconductor device of claim 1, wherein the silicon substrate comprises a thickness of approximately 100 microns.
Iwamuro discloses a MOSFET comprising a substrate a thickness of approximately 100 microns (Fig. 6, 1; ¶35)

Regarding claim 26, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the active area comprises a metal oxide semiconductor field-effect transistor (MOSFET) (¶13 MOSFETS Ku) but is silent on comprising Al wiring.
Iwamuro discloses a MOSFET comprising Al wiring (Fig. 6, 9; ¶34)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a MOSFET as the active area device for making a high withstand voltage device.
Regarding claim 27, Ku in view of Lin discloses the semiconductor device of claim 21, wherein the silicon substrate comprises a thickness of approximately 100 microns.
Iwamuro discloses a MOSFET comprising a substrate a thickness of approximately 100 microns (Fig. 6, 1; ¶35)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a substrate a thickness of approximately 100 microns for making smaller devices.
New Grounds of Rejection
N/A
Withdrawn Ground of Rejection
N/A
Response to Arguments 
Appellant states the Arguments are the same for Claims 1 and 21

A. The Examiner’s rejection is error because Kuo and Lin fail to disclose a “second side comprising an active area” and “a back metallization on the first side of the substrate.” 
Claim 1 specifically states “a silicon substrate comprising a first side and a second side, the second side comprising an active area… a back metallization on the first side of the substrate”  
The claim language is broad enough to reasonably include sides other than a top side surface and a bottom (back) side surface. The office does not argue that a side is, “merely any portion of the substrate.”  Below is a diagram, based on Kuo’s Figure 1, representing reasonable interpretations of “a side” as claimed. 


    PNG
    media_image2.png
    333
    603
    media_image2.png
    Greyscale


 Kuo et al. (US 20130062755 A1; Figure 1) discloses a substrate 10 which includes and interconnect structure (layer) 14. Therefore the substrate is considered to be represented by layers 10 and 14. The layers combined to form the substrate define two sides of the substrate. Layer 14 is considered to be a first (upper or top) side. Layer 10 
transistors, bipolar junction transistors (BJTs), high voltage transistors, high frequency transistors, p-channel and/or n-channel field effect transistors (PFETs/NFETs), resistors, diodes, capacitors, inductors, fuses, and/or other suitable elements.  It is clear that second side active area of layer 10 is not on the same side as first side layer 14. Kuo’s Figure 5 (cited in rejection) discloses the structure of Figure 1 flipped, reproduced 


    PNG
    media_image3.png
    385
    582
    media_image3.png
    Greyscale

Since first side (layer 14) becomes the lower (bottom or back) side of the flipped substrate the conductive pad 16 is considered to be a back metallization layer.
Claim interpretation in light of the specification
Appellant argues that the written description makes it clear that the term side should be interpreted as side surface in the claims. The office disagrees.
 Appellant’s written description associates a first side with a backside and a second side with a top side of a semiconductor wafer (¶75, 76, 78).  Paragraph 103 (Fig. 20) discloses a substrate having a first side 122 and a second side 124. The written description does not define the first side as a back side surface, nor is the second side defined as a top side surface. Appellant uses the term surface in paragraphs 105-106, when discussing roughness 138 of the surface of the first side of 
Accordingly the claims are not limited by the definition of side in the specification to mean first and second side surfaces.
Drawings
Figure 20 disclose a substrate (120) having a cavity where the first side is within the volume of the cavity. The cavity is defined by a bottom surface and two lateral surfaces of the substrate.  
It is the offices view that neither the written description nor the drawings exclusively limit the interpretation of side to mean side surface. Therefore using the Kuo reference having substrate with a first side (layer 14) and second side (Layer 10) to reject the claims is reasonable.
B. The Examiner’s rejection is error because Kuo and Lin fail to disclose “an electroplated metal layer on the back metallization” and “an evaporated gold metal layer on the electroplated metal layer.” The Examiner’s rejection is error because the 
The office maintains that the semiconductor devices claimed in claims 1 and 21 are properly rejected by Kuo in view of Lin. And could be rejected alone by Kuo if analyzed as a product by process (MPEP 2113). 
In the Final Rejection Lin is combined with Kuo to show that a gold conductive layer 144 may be formed over another conductive layer 144 using a known evaporation process.
If Kuo were to use an evaporative process to form the gold layer 26 on an electroplated layer the device would in no way be rendered inoperable. The method of deposition would be chosen by one of ordinary skill in the art to have greater control of layer thickness. No thickness is claimed in claims 1 or 21. Claims 1 and 21 are silent on structural limitations that make a particular deposition process patentably relevant.
However, without the use of Lin the claim may be rejected alone by Kuo.
Attention is drawn to MPEP 2113 (II), which states, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”
Claims 1 and 21 are not directed to a method (process) of making a semiconductor device. The inventions of claims 1 and 21 are semiconductor devices. Choosing an evaporative or electroplating process over other known deposition techniques would not alter the claimed structure or its function. Deposition techniques 
	Furthermore, Kuo discloses a layer 24 of the metal stack may be formed by electroplating. Kuo further discloses (¶20) that all of the metal layers 16, 22, 24, and 26 may be formed by any suitable process. Kuo discloses deposition processes (¶18) deemed suitable for depositing metal layers. Molecular beam epitaxy is a process known for depositing materials by evaporation. During chemical vapor deposition materials to be deposited are first evaporated and deposited
Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.C.T/Examiner, Art Unit 2816                                                                                                                                                                                                        Conferees:

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816                                                                                                                                                                                                        
/MICHAEL SHERRY/
OFFICE OF PATENT QUALITY ASSURANCE

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),